DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Italy on 09 November 2018. It is noted, however, that applicant has not filed a certified copy of the 102018000010209 application as required by 37 CFR 1.55.  
The document filed 02 December 2019 is not a certified copy as required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) which do not appear to be mentioned in the description:	M2, 60ʹ
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The disclosure is further objected to because of the following informalities:
Paragraph 10 recites specific claim numbers, which is improper.  
Appropriate correction is required.
Claim Objections
Claims 1, 4, 6, 12, 16, 21, and 22 are objected to because of the following informalities:  
In regards to Claims 4 and 6, the phrase said thrust means should read said first and second thrust means.
In regards to Claim 12, the preamble does not agree with Claim 1.
In regards to Claim 16, the preamble does not agree with Claims 17-22.
In regards to Claims 1, 21 and 22, the phrase the two slivers should read the at least two slivers
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 7, 9, 12-15, and 19-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the European Patent (3321401).
The European Patent teaches a drawing apparatus for air spinning machines with multiple feeds (Title; Figures), comprising:
	at least a first and a second introducer element (Details 8, 12), independent of each other, so as to be able to feed simultaneously at least two separate slivers of textile fiber (Details N1, N2),
	an air spinning device (Detail 16) suitable to spin said slivers of textile fiber,
	a drawing device (Detail 24) placed between the introducer elements and the air spinning device, comprising a plurality of pairs of drawing rollers (Detail 28), comprising one drive roller (Detail 32) and one idle roller (Detail 36) per pair, said drawing rollers being suitable to perform a progressive drawing of each sliver simultaneously intercepted by them, characterized in that

	said first and second drive rollers being operatively connected to separate drive means so that they may be operated at different speeds of rotation, to perform different degrees of drawing of the two slivers intercepted by said first and second drive roller (Paragraph 20),
	wherein said first drive roller is associated with a first idle roller and said second drive roller is associated with a second idle roller, said idle rollers being mechanically separate from each other (Paragraph 21).
	In regards to Claim 7, the European Patent teaches said first and second drive rollers are coaxial with each other (See Figure 3).
	In regards to Claim 9, the European Patent teaches said first and second drive rollers are axially opposed with respect to a common rotation axis, by the inner ends, facing each other, and are rotatably supported by the outer ends, opposite said inner ends (See Figure 3).
	In regards to Claim 12, the European Patent teaches said first and second split drive rollers are arranged facing the output with respect to the introducer elements (Paragraph 23).
	In regards to Claim 13, the European Patent teaches the slivers are fed in a longitudinal feed direction, the introducer elements are juxtaposed in a transverse direction, perpendicular to said longitudinal feed direction, the split drive rollers are aligned with each other parallel to said transverse direction and revolve around transverse rotation axes, parallel to the transverse direction (Paragraphs 23, 24).
	In regards to Claim 14, the European Patent teaches a spinning chamber, wherein the spinning chamber comprises a plurality of air jets oriented in a direction substantially tangential 
	The European Patent also teaches a drawing method for air spinning machines with multiple feeds, comprising the steps of:
	preparing at least two slivers of textile fibers (Details N1, N2) to be fed by at least a respective first introducer element a second introducer element (Details 8, 12), upstream of an air spinning device (Detail 16),
 	drawing said slivers, separate from each other, with a plurality of pairs of drawing rollers (Detail 28), comprising one drive roller (Detail 32) and one idle roller per pair (Detail 36), said drawing rollers being suitable to perform a progressive drawing of each sliver simultaneously intercepted by them,
	wherein at least on drive roller of a pair of said drawing rollers, is mechanically split into a first drive roller, which intercepts a first sliver and a second drive roller, which intercepts the second sliver (Paragraph 19),
	said first and second drive rollers being operatively connected to separate drive means so that they may be operated at different speeds of rotation, to perform different degrees of drawing of the two slivers intercepted by said first and second drive roller (Paragraph 20),
	wherein said first drive roller is associated with a first idle roller and said second drive roller is associated with a second idle roller, said idle rollers being mechanically separate from each other (Paragraph 21),
	the method comprising the step of feeding said sliver drawn and separate from each other into a spinning chamber of the air spinning device to obtain a desired blend yarn (Abstract).

	In regards to Claim 20, the European Patent teaches said at least two slivers of textile fibers are different from each other in terms of quality, color, yarn count and/or material (Paragraph 12).
	In regards to Claim 21, the European Patent teaches modifying the degree of drawing of the two slivers, upon transit through said pairs of drawing rollers, so as to feed to the spinning chamber slivers that are separate from each other and with different degrees of drawing (Claim 4).
	In regards to Claim 22, the European Patent teaches establishing the final yarn count and any desired percentage blend ration to be obtained after spinning, starting from at least two separate slivers,
	establishing a starting yarn count of the separate slivers, said starting yarn count being the same for both slivers,
	differentiating between them the degree of drawing of the two slivers, acting on a differentiated speed adjustment of the drawing rollers acting independently on the separate slivers to obtain, following blending of the slivers in the spinning chamber, a yarn having the final predefined yarn count and any desired blend percentage ratio (Paragraph 41).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the European Patent in view of Xue et al (10316435).
While the European Patent essentially teaches the invention as detailed, including having said first and second drive rollers fixed in positon with respect to a frame of the drawing device (Figure 2, frame shown), it fails to specifically teach all of the specific structure of the first and second drive rollers.  Xue teaches that in a drawing device, it is well known to have said first and second drive rollers supported by drive shafts coaxial with each other (Figure 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the structure of Xue in the drawing device of the European Patent, so as to allow for split operation.  The ordinarily skilled artisan would understand that the first and second drive rollers would have to be supported and separate, but coaxial so as to function properly.  Xue also teaches that to provide this coaxial orientation, the inner ends are at .east partially coaxially interpenetrated with each other so as to rotate one inside the other through the interposition of at least one bearing or bushing (Figure 2; Column 23, lines 7-10).


Allowable Subject Matter
Claims 2-6, 11, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  This is pending resolution of any outstanding objections detailed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Gao et al (10316434), Xue et al (10316436), and Lauhus (6182333) teach split rollers similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986.  The examiner can normally be reached on Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/SHAUN R HURLEY/Primary Examiner, Art Unit 3732